Citation Nr: 0517994	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  01-07 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
improved pension benefits in the calculated amount of 
$24,304.00 was validly created.  

2. Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $24,304.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The appellant had active service from December 1972 to 
December 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2001 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
(The appellant subsequently relocated to an area served by 
the RO in Columbia, South Carolina.)  In that determination, 
the COWC denied the appellant's request to waive recovery of 
an overpayment of VA improved pension benefits calculated at 
$24,304.00.  The appellant disagreed and this appeal ensued.  
In July 2004, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge.  


REMAND

At the July 2004 hearing and in his various statements, the 
appellant contends the alleged overpayment of VA improved 
pension benefits in the amount of $24,304.00 was not properly 
created and that any valid debt should be waived.  When a 
debtor requests waiver of an overpayment and also asserts 
that the underlying debt is invalid, the VA must resolve both 
matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The 
question of whether the overpayment was properly created is 
inextricably intertwined with the issue pertaining to the 
appellant's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Though the appellant 
disagrees with the validity of the overpayment of VA improved 
pension benefits, the RO has not adjudicated that aspect of 
the case and has only adjudicated the subsequent waiver 
issue.  

The case is remanded for the RO to address the validity of 
the debt.  To assist in that effort, and in any subsequent 
Board review, the RO should conduct an accounting of the 
appellant's VA improved pension benefits.  Such an accounting 
should address the appellant's request at the July 2004 
hearing for clarification of how the overpayment was 
calculated.  

Finally, in February 2005 the appellant informed VA he had 
received benefits from the Social Security Administration 
(SSA) since October 2004.  An additional Financial Status 
Report (VA Form 20-5655) from the appellant would be helpful 
in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Prepare a complete accounting 
explaining the creation of the purported 
overpayment.  Associate the accounting 
with the claims file.  Send a copy of the 
accounting to the appellant and his 
representative with a full explanation of 
the calculations relied upon to determine 
the amount of overpayment.  

2.  Ask the appellant complete a current 
Financial Status Report (VA Form 20-5655) 
(FSR).  Associate the FSR with the claims 
file.  

3.  Readjudicate the appellant's claims 
in light of the above development.  The 
RO must first determine whether an 
overpayment of VA improved pension 
benefits was validly created, and if so, 
the amount of the validly created 
indebtedness.  If a debt was validly 
created, then the RO must determine 
whether the appellant is entitled to 
waiver of recovery of that overpayment.  

4.  If a benefit sought on appeal, or any 
portion thereof, remains denied, the 
appellant and his accredited 
representative should be issued a 
supplemental statement of the case.  
Specifically, the supplemental statement 
of the case should include a discussion 
of the events leading to the creation of 
the overpayment and an explanation of the 
amount of the indebtedness assessed 
against the appellant.  The appellant and 
his accredited representative should be 
given the opportunity to respond to the 
supplemental statement of the case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	JEFFREY J. SCHUELER  
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

